Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application Number: 16/911,729 filed on 6/25/20 has a total of 10 claims pending for examination; there are 2 independent claims and 8 dependent claims, all of which are examined below.
Election/Restrictions
The requirement for election/restriction mailed to applicant on 4/8/22 has been vacated.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the second electronic device” in line 20.  There is insufficient antecedent basis for this limitation in the claim.  Examiner interprets the phrase to read ---a second electronic device---.
With regards to claims 2-6, due to their direct or indirect dependence from claim 1, they suffer from the same limitations and are thus rejected under the same rationale.
Claim 1 recites the limitation "one of the electronic devices” in line 20.  There is insufficient antecedent basis for this limitation in the claim.  Examiner interprets the phrase to read ---the electronic device---.
With regards to claims 8-10, due to their direct or indirect dependence from claim 7, they suffer from the same limitations and are thus rejected under the same rationale.
Due to the vagueness and a lack of clear definiteness in the claims, the claims have been treated on their merits as best understood by the examiner.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1, the prior art of record alone or in combination fails to teach or fairly suggest the microcontroller is capable of determining through an operation program whether or not the first USB interface or the second USB interface is electrically connected to a first electronic device, and wherein when the first USB interface is electrically connected to the first electronic device, the operation program sets the first USB interface as an uplink port and the second USB interface as a downlink port; a first signal multiplexer electrically connected to the microcontroller, wherein the first signal multiplexer is configured to be electrically connected to the first electronic device through the uplink port, and wherein the uplink port is capable of receiving a first signal from the first electronic device, and is configured to select and output a video signal through the first signal; a video signal processor electrically connected to the microcontroller and the first signal multiplexer, wherein the video signal processor is configured to receive and process the video signal; and a video signal converter electrically connected to the video signal processor, wherein the video signal converter is capable of receiving the video signal that has undergone signal processing by the video signal processor, and wherein the video signal converter is configured to convert the video signal into a video output signal that is capable of being output to the video signal output terminal for playing, in combination with the other limitations found in the claim.
With regards to claims 2-6, due to their direct or indirect dependence from claim 1, they include allowable subject matter for at least the same reasons.
With regards to claim 7, the prior art of record alone or in combination fails to teach or fairly suggest  setting the one of the USB interfaces electrically connected to the electronic device as an uplink port and each of the other USB interfaces as a downlink port when an electrical connection between the one of the USB interfaces and the electronic device is detected; allowing  the electronic device[note the 112-b rejection above] electrically connected to the uplink port to transmit a video signal to a video signal processor, wherein the video signal processor receives and processes the video signal; receiving the video signal that has undergone signal processing through the video signal processor; and converting the video signal into a video output signal through a video signal converter and outputting the video output signal to a video signal output terminal for playing, in combination with the other limitations found in the claim.
With regards to claims 8-10, due to their direct or indirect dependence from claim 7, they include allowable subject matter for at least the same reasons.
The following is a discussion of the closed prior art found and how it differs from the instant case:
US Patent No. 9,723,358 to Chan et al. teaches a docking station having a microcontroller, a first signal multiplexer, a second signal multiplexer, a video signal processor and a video signal converter.  The first signal multiplexer and second signal multiplexer both choose and output first and second video signals from first and second electronic devices respectively.  According to a first control signal from the first electronic device or a second control signal from the second electronic device, the microcontroller controls the video signal processor to process the first video signal or the second video signal. The video signal converter converts the processed first video signal or the processed second video signal to a video output signal for displaying.  Chan et al. teaches all of these limitations but is silent as to disclosing the allowable subject matter above.
US Patent Application Publication No. 20110093623 to Chen teaches a docking station with a video control system that includes a USB hub, a VGA to USB video conversion unit, a USB interface controller and a button. The USB hub includes an upstream port and a downstream port.  The upstream port is adapted to connect with a USB connector that is adapted to connect with a host.  The VGA to USB video conversion unit has an input port and an output port.  The input port couples with the downstream port.  The output port coupled with a VGA connector.  The button couples with the USB interface controller which when pressed, a VGA to USB driver can be started so that a predetermined video mode is selected.  Chen teaches all of these limitations but is silent as to disclosing the allowable subject matter above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181